By the Court.

Lumpkin, J.
delivering the opinion.
It is not pretended that the negro, for whose hire this suit is brought, was originally hired by Johnson of Morris. It is *240insisted however, that under a contract between Jones and Johnson, Johnson was to become paymaster to Morris. Morris contends that the agreement was absolute; Johnson that it was conditional. Let it be either way, it was a parol understanding to pay the debt of another, and therefore void. Let Morris sue Jones, and Jones, Johnson; and if the latter be insolvent, Johnson can be garnisheed.
Was it competent to prove the acknowledgment of Reuben Dean, that he had runaway from Alabama on account of having committed perjury? We are not prepared to say that his testimony could be discredited in this way.
Judgment reversed.